Bussey, Justice
(concurring in result) :
I agree with the result reached in the opinion of Mr. Justice Littlejohn, but am strongly of the view that the court should refrain from passing upon the adequacy of the considerations for the respective leases involved.
Mrs. Blanford, Mauterer’s sister and the sole devisee under his will, is a party to this action only in her capacity as executrix of the estate, she having been substituted as a party in lieu of the committee after the trial below. Mrs. Mauterer, the widow, is not a party at all. These two, individually, sought and obtained permission to file herein ex parte briefs, which, in essence, urge this court to restrict its opinion herein to issues necessary to the decision of the *159appeal, and to refrain from deciding anything which might prejudice any rights that either of these parties may have against the respondent Bowen. Their request was reasonable and proper and this court, having allowed them to file the briefs, should endeavor to comply with their request. Aside therefrom, it is a well established general rule that an appellate court, with certain exceptions not here present, should, in the exercise of proper judicial restraint, decide only such questions as are necessary for a determination of the appeal. 21 C. J. S., Courts, § 182, p. 292; 5 Am. Jur. (2d) 201, Appeal and Error, Sec. 760; West’s South Carolina Digest Appeal and Error — 843.
It is totally unnecessary to a decision of this appeal to either affirm or reverse the factual findings of the master and the lower court with respect to the adequacy or inadequacy of the considerations for the two leases. For, assuming, without deciding, that the expressed considerations were grossly inadequate, it is well settled that inadequacy of consideration, alone, is insufficient to invalidate a transaction. One who is competent may, if he likes, dispose of his property for an inadequate consideration, or may, for that matter, give it away. See Owens v. Sweat, 227 S. C. 112, 86 S. E. (2d) 886, (1955). There being no other factor present which, coupled with inadequacy of consideration, would warrant a rescission, the question of adequacy or inadequacy of consideration becomes immaterial.
To what extent persons not parties to the present appeal would be bound by our opinion is a matter which is not now before us. Assuming, however, that legally Mrs. Mauterer nor Mrs. Blanford, in her individual capacity, will be legally bound by our opinion herein, still an unnecessary appellate approval of the disposition made below on the issue of adequacy could well work a practical, if not a legal, prejudice to these parties. Were it necessary to pass upon the question of adequacy of consideration, I would be inclined to hold that the evidence did not warrant a finding that the monetary or material considerations *160flowing to Mauterer were adequate, and, to the contrary, warranted, if not compelled, a finding that such were grossly inadequate.